Exhibit 10.1

AUTHENTIDATE HOLDING CORP.

2011 OMNIBUS EQUITY INCENTIVE PLAN

Authentidate Holding Corp. (the “Company”), a Delaware corporation, hereby
establishes and adopts the following 2011 Omnibus Equity Incentive Plan (this
“Plan”).

1. PURPOSE OF THIS PLAN

The purpose of this Plan is to advance the interests of the Company’s
stockholders by enhancing the Company’s ability to attract, retain and motivate
persons who are expected to make important contributions to the Company and by
providing such persons with equity ownership opportunities and performance-based
incentives that are intended to align their interests with those of the
Company’s stockholders.

2. DEFINITIONS

2.1. “Affiliate” means, with respect to a Person, another Person that directly
or indirectly controls, or is controlled by, or is under common control with
such Person.

2.2. “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Other Share-Based Award, Performance Award
or any other right, interest or option relating to Shares or other property
(including cash) granted pursuant to the provisions of this Plan.

2.3. “Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award hereunder, including through an electronic medium.

2.4. “Board” shall mean the board of directors of the Company.

2.5. “Cause” means with respect to a Participant’s Termination of Employment or
Termination of Consultancy, the following: (a) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant applicable to the Award (or where there is such an agreement but it
does not define “cause” (or words of like import), termination due to: (i) a
Participant’s conviction of, or plea of guilty or nolo contendere to, a felony;
(ii) perpetration by a Participant of an illegal act, dishonesty, or fraud that
could cause significant economic injury to the Company; (iii) a Participant’s
insubordination, refusal to perform his or her duties or responsibilities for
any reason other than illness or incapacity or materially unsatisfactory
performance of his or her duties for the Company; (iv) continuing willful and
deliberate failure by the Participant to perform the Participant’s duties in any
material respect, provided that the Participant is given notice and an
opportunity to effectuate a cure as determined by the Committee; or (v) a
Participant’s willful misconduct with regard to the Company that could have a
material adverse effect on the Company; or (b) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
of like import), “cause” as defined under such agreement. With respect to a
Participant’s Termination of Directorship, “cause” means an act or failure to
act that constitutes cause for removal of a director under applicable Delaware
law.

2.6. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

2.7. “Committee” shall mean the Management Resources and Compensation Committee
of the Board or a subcommittee thereof formed by the Management Resources and
Compensation Committee to act as the Committee hereunder. The Committee shall
consist of no fewer than two Directors, each of whom is: (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 of the Exchange Act; (ii) an “outside
director” within the meaning of Section 162(m) of the Code, to the extent the
Board has members meeting such qualifications; and (iii) an “independent
director” for purpose of the rules of the principal U.S. national securities
exchange on which the Shares are traded, to the extent required by such rules.
Anything to the contrary in this Plan notwithstanding, the Board reserves all
authority to administer this Plan and to act as if the Committee hereunder.

2.8. “Consultant” shall mean any consultant or advisor who provides services to
the Company or any Subsidiary, so long as such person: (i) renders bona fide
services that are not in connection with the offer and sale of the Company’s
securities in a capital raising transaction and does not directly or indirectly
promote or maintain a market for the Company’s securities; and (ii) can be
covered as a consultant under the applicable rules of the Securities and
Exchange Commission for registration of shares on a Form S-8 registration
statement (or a successor form thereto).



--------------------------------------------------------------------------------

2.9. “Covered Employee” shall mean an employee of the Company or its
subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.

2.10. “Director” shall mean a non-employee member of the Board.

2.11. “Dividend Equivalents” shall have the meaning set forth in Section 12.4.

2.12. “Effective Date” shall have the meaning set forth in Section 10.1.

2.13. “Employee” shall mean any employee of the Company or any Subsidiary and
any prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.

2.14. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.15. “Fair Market Value” shall mean, with respect to Shares as of any date, the
per Share closing price of the Shares: (i) if the Shares are listed on a
national securities exchange, the closing sale price reported as having occurred
on the principal securities exchange on which the Shares are listed and traded
on such date, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported; (ii) if the Shares are not
listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last sale basis, the final ask price reported on such
date, or, if there is no such sale on such date, then on the last preceding date
on which a sale was reported; or (iii) if the Shares are not listed on a
national securities exchange nor quoted on an inter-dealer quotation system on a
last sale basis, the amount determined by the Committee to be the fair market
value of the Shares as determined by the Committee in its sole discretion. The
Fair Market Value of any property other than Shares shall mean the market value
of such property determined by such methods or procedures as shall be
established from time to time by the Committee, subject to the requirements of
Section 409A of the Code.

2.16. “Incentive Stock Option” shall mean an Option which when granted is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Code.

2.17. “Limitations” shall have the meaning set forth in Section 8.7.

2.18. “Non-Qualified Stock Option” means any Stock Option awarded under the Plan
that is not an Incentive Stock Option.

2.19. “Option” shall mean any right granted to a Participant under this Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

2.20. “Other Share-Based Award” shall have the meaning set forth in Section 9.1.

2.21. “Participant” shall mean an Employee, Consultant or Director who is
selected by the Committee to receive an Award under this Plan.

2.22. “Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Article 8.

2.23. “Performance Period” shall mean the period established by the Committee
during which any performance goals specified by the Committee with respect to
such Award are to be measured.

2.24. “Performance Share” shall mean any grant pursuant to Article 8 of a unit
valued by reference to a designated number of Shares, which value will be paid
to the Participant upon achievement of such performance goals as the Committee
shall establish.

2.25. “Performance Unit” shall mean any grant pursuant to Article 8 of a unit
valued by reference to a designated amount of cash or property other than
Shares, which value will be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.

2.26. “Prior Plan” shall mean the Company’s 2010 Employee Stock Option Plan.



--------------------------------------------------------------------------------

2.27. “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

2.28. “Restricted Stock Award” shall have the meaning set forth in Section 7.1.

2.29. “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including without limitation, cash or Shares,
or any combination thereof, and that has such restrictions as the Committee, in
its sole discretion, may impose, including without limitation, any restriction
on the right to retain such Awards, to sell, transfer, pledge or assign such
Awards, and/or to receive any cash Dividend Equivalents with respect to such
Awards, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate.

2.30. “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1.

2.31. “Services” shall mean services provided to the Company or any Subsidiary
or any successor company (or a subsidiary or parent thereof), whether as an
Employee, Consultant or Director, unless, in connection with the conversion, if
any, of a Participant from one classification (i.e., Employee, Consultant or
Director) to another, the Committee, in its sole and absolute discretion,
determines that any on-going services to the Company or any Subsidiary or any
successor company (or a subsidiary or parent thereof) shall not constitute
“Services.”

2.32. “Shares” shall mean the shares of common stock of the Company, par value
$0.001 per share.

2.33. “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.

2.34. “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the relevant
time each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in the chain.

2.34. “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

2.35. “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

2.36. “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
that is retaining a Participant as a Consultant ceases to be an Affiliate unless
the Participant otherwise is, or thereupon becomes, a Consultant to the Company
or another Affiliate at the time the entity ceases to be an Affiliate. In the
event that a Consultant becomes an Employee or a Director upon the termination
of his or her consultancy, unless otherwise determined by the Committee, in its
sole discretion, no Termination of Consultancy shall be deemed to occur until
such time as such Consultant is no longer a Consultant, an Employee or a
Director. Notwithstanding the foregoing, the Committee may, in its sole
discretion, otherwise define Termination of Consultancy in the Award agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Consultancy thereafter.

2.37. “Termination of Directorship” means that the Director has ceased to be a
Director of the Company; except that if a Director becomes an Employee or a
Consultant upon the termination of his or her directorship, his or her ceasing
to be a Director of the Company shall not be treated as a Termination of
Directorship unless and until the Participant has a Termination of Employment or
Termination of Consultancy, as the case may be.

2.38. “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity that is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In



--------------------------------------------------------------------------------

the event that an Employee becomes a Consultant or a Director upon the
termination of his or her employment, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Employee is no longer an Employee, a Consultant
or a Director. Notwithstanding the foregoing, the Committee may, in its sole
discretion, otherwise define Termination of Employment in the Award agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Employment thereafter.

3. SHARES SUBJECT TO THIS PLAN

3.1. Number of Shares. (a) Subject to adjustment as provided for in this Plan,
as of the Effective Date, a total of 1,744,444 Shares shall be authorized for
grant under this Plan. After the effective date of the Plan (as provided in
Section 10.1), no awards may be granted under any Prior Plan. Subject at all
times to Section 13.3, if: (i) any Shares subject to an Award are forfeited or
expire or an Award is settled for cash (in whole or in part) pursuant to the
terms of an Award Agreement; or (ii) after the Effective Date, any Shares
subject to an award under the Prior Plan are forfeited or expire or an award
under the Prior Plan is settled for cash (in whole or in part) pursuant to the
terms of an award agreement, the Shares subject to such Award or award under the
Prior Plan shall, to the extent of such forfeiture, expiration or cash
settlement, again be available for Awards under this Plan, in accordance with
this Section 3.1. Notwithstanding anything to the contrary contained herein, the
following Shares shall not be added to the Shares authorized for grant under
paragraph (a) of this Section: (i) Shares tendered by the Participant or
withheld by the Company in payment of the purchase price of an Option,
(ii) Shares tendered by the Participant or withheld by the Company to satisfy
any tax withholding obligation with respect to an Award; (iii) Shares subject to
a Stock Appreciation Right that are not issued in connection with the stock
settlement of the Stock Appreciation Right on exercise thereof; and (iv) Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options.

(b) Substitute Awards shall not reduce the Shares authorized for grant under
this Plan. Additionally, in the event that a company acquired by the Company or
any Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under this Plan and shall not reduce the
Shares authorized for grant under this Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.

3.2. Character of Shares. Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares, treasury shares or shares purchased
in the open market or otherwise. No fractional shares shall be issued under the
Plan and the Committee shall determine the manner in which fractional share
value shall be treated.

3.3. Limitations on Grants to Individual Participants. Subject to adjustment as
provided in Section 12.2, no Participant may (i) be granted Options or Stock
Appreciation Rights during any 12-month period with respect to more than
1,250,000 Shares and (ii) earn more than 1,250,000 Shares for each twelve
(12) months in the vesting period or Performance Period with respect to
Restricted Stock Awards, Restricted Stock Unit Awards, Performance Awards and/or
Other Share-Based Awards that are intended to comply with the performance-based
exception under Code Section 162(m) and are denominated in Shares. In addition
to the foregoing, the maximum dollar value that may be earned by any Participant
for each twelve (12) months in a Performance Period with respect to Performance
Awards that are intended to comply with the performance-based exception under
Code Section 162(m) and are denominated in cash is $1,250,000. If an Award is
cancelled, the cancelled Award shall continue to be counted toward the
applicable limitation in this section.

4. ELIGIBILITY AND ADMINISTRATION

4.1. Eligibility. Any Employee, Consultant or Director shall be eligible to be
selected as a Participant.

4.2. Administration. (a) This Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to the provisions this
Plan and subject to such orders or resolutions not inconsistent with the
provisions of this Plan as may from time to time be adopted by the Board, to:
(i) select the Employees,



--------------------------------------------------------------------------------

Directors and Consultants to whom Awards may from time to time be granted
hereunder; (ii) determine the type or types of Awards, not inconsistent with the
provisions of this Plan, to be granted to each Participant hereunder;
(iii) determine the number of Shares to be covered by each Award granted
hereunder; (iv) determine the terms and conditions, not inconsistent with the
provisions of this Plan, of any Award granted hereunder (including, but not
limited to, the exercise or purchase price (if any), any restriction or
limitation, any vesting schedule or acceleration thereof, or any forfeiture
restrictions or waiver thereof, regarding any Award and the Shares relating
thereto, based on such factors, if any, as the Committee shall determine, in its
sole discretion); (v) determine whether, to what extent and under what
circumstances Awards may be settled in Shares, cash or other property;
(vi) determine whether, to what extent, and under what circumstances Shares,
cash or other property and other amounts payable with respect to an Award made
under this Plan shall be deferred either automatically or at the election of the
Participant, in any case, in a manner intended to comply with Section 409A of
the Code; (vii) determine whether, to what extent and under what circumstances
any Award shall be canceled or suspended; (viii) interpret and administer this
Plan and any instrument or agreement entered into under or in connection with
this Plan, including any Award Agreement; (ix) correct any defect, supply any
omission or reconcile any inconsistency in this Plan or any Award in the manner
and to the extent that the Committee shall deem desirable to carry it into
effect; (x) establish such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of this Plan;
(xi) determine whether any Award, other than an Option or Stock Appreciation
Right, will have Dividend Equivalents; and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
administration of this Plan. Decisions of the Committee shall be final,
conclusive and binding on all persons or entities, including the Company, any
Participant, and any Subsidiary.

(b) Subject to the terms of this Plan, the Committee shall, in its sole
discretion, have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan and perform all acts, as it
shall, from time to time, deem advisable; to construe and interpret the terms
and provisions of the Plan and any Award issued under the Plan (and any
agreements relating thereto); and to otherwise supervise the administration of
the Plan. To the extent not inconsistent with applicable law, including
Section 162(m) of the Code, or the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded, the Committee may
delegate to: (i) a committee of one or more directors of the Company any of the
authority of the Committee under this Plan, including the right to grant, cancel
or suspend Awards; and (ii) to the extent permitted by law, to one or more
executive officers or a committee of executive officers the right to grant
Awards to Employees who are not Directors or executive officers of the Company
and the authority to take action on behalf of the Committee pursuant to this
Plan to cancel or suspend Awards to Employees who are not Directors or executive
officers of the Company. To the extent applicable, the Plan is intended to
comply with the applicable requirements of Rule 16b-3 and with respect to Awards
intended to be “performance-based,” the applicable provisions of Section 162(m)
of the Code, and the Plan shall be limited, construed and interpreted in a
manner so as to comply therewith.

5. OPTIONS

5.1. Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under this Plan. Any Option shall
be subject to the terms and conditions of this Article and to such additional
terms and conditions, not inconsistent with the provisions of this Plan, as the
Committee shall deem desirable. Each Stock Option granted under the Plan shall
be one of two types: (a) an Incentive Stock Option; or (b) a Non-Qualified Stock
Option. The Committee shall, in its sole discretion, have the authority to grant
any Consultant or Director Non-Qualified Stock Options. To the extent that any
Option does not qualify as an Incentive Stock Option (whether because of its
provisions or the time or manner of its exercise or otherwise), such Option or
the portion thereof that does not qualify shall constitute a separate
Non-Qualified Stock Option.

5.2. Award Agreements. All Options granted pursuant to this Article shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of this Plan. The terms of Options need not be the same with
respect to each Participant. Granting an Option pursuant to this Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Article may hold more than one Option
granted pursuant to this Plan at the same time.

5.3. Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of such Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns stock representing more than 10% of the voting power of



--------------------------------------------------------------------------------

all classes of stock of the Company or any Subsidiary, the option price per
share shall be no less than 110% of the Fair Market Value of one Share on the
date of grant. Other than pursuant to Section 12.2, the Committee shall not
without the approval of the Company’s stockholders: (a) lower the option price
per Share of an Option after it is granted; (b) cancel an Option when the option
price per Share exceeds the Fair Market Value of the underlying Shares in
exchange for cash or another Award (other than in connection with a Change in
Control or a Substitute Award); or (c) take any other action with respect to an
Option that would be treated as a repricing under the rules and regulations of
the principal securities exchange on which the Shares are traded.

5.4. Vesting and Term of Option. The term of each Option shall be fixed by the
Committee in its sole discretion; provided that no Option shall be exercisable
after the expiration of ten (10) years from the date the Option is granted,
except in the event of death or disability; provided, however, that the term of
the Option shall not exceed five (5) years from the date the Option is granted
in the case of an Incentive Stock Option granted to a Participant who, at the
time of the grant, owns stock representing more than 10% of the voting power of
all classes of stock of the Company or any Subsidiary. Options awarded hereunder
shall vest and become exercisable in whole or in part, in accordance with such
vesting conditions as the Committee shall determine, which conditions shall be
stated in the Award Agreement. Vested Options may be exercised in any order
elected by the Participant whether or not the Participant holds any unexercised
Options under this Plan or any other plan of the Company.

5.5. Exercise of Options. (a) Options granted under this Plan shall be exercised
by the Participant or by a permitted assignee thereof (or by a Participant’s
executors, administrators, guardian or legal representative, as may be provided
in an Award Agreement) as to all or part of the Shares covered thereby which are
vested at such time of exercise, by giving notice of exercise to the Company or
its designated agent, specifying the number of Shares to be purchased. The
notice of exercise shall be in such form, made in such manner, and in compliance
with such other requirements consistent with the provisions of this Plan as the
Committee may prescribe from time to time

(b) Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made: (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds); (ii) to the extent provided for in the
applicable Award Agreement or approved by the Committee, in its sole discretion,
by delivery (either by actual delivery or attestation) of shares of Common Stock
owned by the Participant valued at their Fair Market Value as determined by the
Committee, provided: (A) such method of payment is then permitted under
applicable law; (B) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Committee in its discretion; and (C) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements; (iii) to the extent permitted by applicable law and provided for
in the applicable Award Agreement or approved by the Committee in its sole
discretion, by payment of such other lawful consideration having a Fair Market
Value on the exercise date equal to the total purchase price as the Committee
may determine; (iv) except as may otherwise be provided in the applicable Award
Agreement, by: (A) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding; or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
(v) through any other method specified in an Award Agreement, or (vi) through
any combination of any of the foregoing.

(c) The notice of exercise, accompanied by such payment, shall be delivered to
the Company at its principal business office or such other office as the
Committee may from time to time direct, and shall be in such form, containing
such further provisions consistent with the provisions of this Plan, as the
Committee may from time to time prescribe. In no event may any Option granted
hereunder be exercised for a fraction of a Share. No adjustment shall be made
for cash dividends or other rights for which the record date is prior to the
date of such issuance.

(d) Notwithstanding the foregoing, an Award Agreement may provide at the time of
grant, in the discretion of the Committee, that if on the last day of the term
of an Option the Fair Market Value of one Share exceeds the option price per
Share, the Participant has not exercised the Option (or a tandem Stock
Appreciation Right, if applicable) and the Option has not expired, the Option
shall be deemed to have been exercised by the Participant on such day with
payment made by withholding Shares otherwise issuable in connection with the
exercise of the Option; provided, however, that this feature, to the extent
contained in an Option, may only be utilized to the extent that the holder of
such Option is an active Employee, Director or Consultant as of the last day of
the term of such Option. In such event, the Company shall deliver to the
Participant the number of Shares for which the Option was deemed exercised, less
the number of Shares required to be withheld for the payment of the total
purchase price and required withholding taxes; provided, however, any fractional
Share shall be settled in cash.



--------------------------------------------------------------------------------

5.6. Incentive Stock Options. The Committee may grant Options intended to
qualify as “incentive stock options” as defined in Section 422 of the Code, to
any employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code. To the extent that the aggregate Fair Market Value
(determined as of the time of grant) of the Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by an Employee during
any calendar year under the Plan and/or any other stock option plan of the
Company, any Subsidiary or any Parent exceeds $100,000, such Options shall be
treated as Non-Qualified Stock Options. Should any provision of the Plan not be
necessary in order for the Stock Options to qualify as Incentive Stock Options,
or should any additional provisions be required, the Committee may, in its sole
discretion, amend the Plan accordingly, without the necessity of obtaining the
approval of the stockholders of the Company. Solely for purposes of determining
whether Shares are available for the grant of “incentive stock options” under
this Plan, the maximum aggregate number of Shares that may be issued pursuant to
“incentive stock options” granted under this Plan shall be the number of Shares
set forth in the first sentence of Section 3.1(a), subject to adjustments
provided in Section 12.2.

6. STOCK APPRECIATION RIGHTS

6.1. Grant and Exercise. The Committee may grant Stock Appreciation Rights:
(a) in conjunction with all or part of any Option granted under this Plan or at
any subsequent time during the term of such Option; (b) in conjunction with all
or part of any Award (other than an Option) granted under this Plan or at any
subsequent time during the term of such Award; or (c) without regard to any
Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.

6.2. Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of this Plan, as
shall be determined from time to time by the Committee, including the following:

(a) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right on
the date of grant, which, except in the case of Substitute Awards or in
connection with an adjustment provided in Section 12.2, shall not be less than
the Fair Market Value of one Share on such date of grant of the Stock
Appreciation Right.

(b) The Committee shall determine in its sole discretion whether payment of a
Stock Appreciation Right shall be made in cash, in whole Shares or other
property, or any combination thereof. The provisions of Stock Appreciation
Rights need not be the same with respect to each recipient. The Committee may
impose such terms and conditions on Stock Appreciation Rights granted in
conjunction with any Award (other than an Option) as the Committee shall
determine in its sole discretion.

(c) Stock Appreciation Rights may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with any
other documents required by the Board. The Committee may impose such other terms
and conditions on the exercise of any Stock Appreciation Right, as it shall deem
appropriate. A Stock Appreciation Right shall (i) have a grant price per Share
of not less than the Fair Market Value of one Share on the date of grant or, if
applicable, on the date of grant of an Option with respect to a Stock
Appreciation Right granted in exchange for or in tandem with, but subsequent to,
the Option (subject to the requirements of Section 409A of the Code) except in
the case of Substitute Awards or in connection with an adjustment provided in
Section 12.2, and (ii) have a term not greater than ten (10) years.

(d) Without the approval of the Company’s stockholders, other than pursuant to
Section 12.2, the Committee shall not: (i) reduce the grant price of any Stock
Appreciation Right after the date of grant; (ii) cancel any Stock Appreciation
Right when the grant price per Share exceeds the Fair Market Value of the
underlying Shares in exchange for cash or another Award (other than in
connection with a Change in Control or a Substitute Award)); or (iii) take any
other action with respect to a Stock Appreciation Right that would be treated as
a repricing under the rules and regulations of the principal securities market
on which the Shares are traded.



--------------------------------------------------------------------------------

(e) An Award Agreement may provide at the time of grant, in the discretion of
the Committee, that if on the last day of the term of a Stock Appreciation Right
the Fair Market Value of one Share exceeds the grant price per Share of the
Stock Appreciation Right, the Participant has not exercised the Stock
Appreciation Right, and the Stock Appreciation Right has not expired, the Stock
Appreciation Right shall be deemed to have been exercised by the Participant on
such day; provided, however, that this feature, to the extent contained in an
Stock Appreciation Right, may only be utilized to the extent that the holder of
such Stock Appreciation Right is an active Employee, Director or Consultant as
of the last day of the term of such Stock Appreciation Right. In such event, the
Company shall make payment to the Participant in accordance with this Section,
reduced by the number of Shares (or cash) required for withholding taxes; any
fractional Share shall be settled in cash.

7. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1. Grants. Awards of Restricted Stock and of Restricted Stock Units may be
issued hereunder to Participants either alone or in addition to other Awards
granted under this Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. A Restricted Stock Award or
Restricted Stock Unit Award may be subject to vesting restrictions imposed by
the Committee covering a period of time specified by the Committee. Subject to
applicable law, the Committee has absolute discretion to determine whether any
consideration (other than services) is to be received by the Company or any
Subsidiary as a condition precedent to the issuance of Restricted Stock or
Restricted Stock Units.

7.2. Award Agreements. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under this Plan may be set forth in a written Award
Agreement which shall contain provisions determined by the Committee and not
inconsistent with this Plan. The terms of Restricted Stock Awards and Restricted
Stock Unit Awards need not be the same with respect to each Participant.

7.3. Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in an Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of an Award Agreement, if so
required, the Participant shall become a stockholder of the Company with respect
to all Shares subject to the Award Agreement and shall have all of the rights of
a stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares. A Participant receiving a
Restricted Stock Unit Award shall have only those rights specifically provided
for by the Award Agreement, provided that in no event shall such a participant
possess voting rights with respect to such Award. Except as otherwise provided
in an Award Agreement any Shares or any other property (other than cash)
distributed as a dividend or otherwise with respect to any Restricted Stock
Award or Restricted Stock Unit Award as to which the restrictions have not yet
lapsed shall be subject to the same restrictions as such Restricted Stock Award
or Restricted Stock Unit Award. Notwithstanding the provisions of this Section,
cash dividends, stock and any other property (other than cash) distributed as a
dividend or otherwise with respect to any Restricted Stock Award or Restricted
Stock Unit Award that vests based on achievement of performance goals shall
either: (i) not be paid or credited; or (ii) be accumulated, shall be subject to
restrictions and risk of forfeiture to the same extent as the Restricted Stock
or Restricted Stock Units with respect to which such cash, stock or other
property has been distributed and shall be paid at the time such restrictions
and risk of forfeiture lapse.

7.4. Restrictions and Conditions. Restricted Stock and Restricted Stock Units
awarded pursuant to the Plan shall be subject to the following restrictions. The
Participant shall not be permitted to Transfer shares of Restricted Stock
awarded under the Plan during the period or periods set by the Committee (the
“Restriction Period”) commencing on the date of such Award, as set forth in an
Award Agreement and such agreement shall set forth a vesting schedule and any
events that would accelerate vesting of the Award. Within these limits, based on
service, attainment of performance goals and/or such other factors or criteria
as the Committee may determine in its sole discretion, the Committee may
condition the grant or provide for the lapse of such restrictions in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Award and/or waive the deferral limitations for all or any part of
any Award.

7.5. Issuance of Shares. Any Restricted Stock granted under this Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company or its designee. Such
certificate or certificates shall be registered in the name of the Participant
and, and shall, in addition to such legends required by applicable securities
laws, bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, in such form as may be determined by the
Committee.



--------------------------------------------------------------------------------

7.6. Payment of Director Fees. Directors shall, if determined by the Board,
receive awards in the form of Restricted Stock or Restricted Stock Units in lieu
of all or a portion of their annual retainer. In addition, if permitted by the
Board, Directors may elect to receive Restricted Stock or Restricted Stock Units
in lieu of all or a portion of their annual and committee retainers and annual
meeting fees. The Board (or if so delegated, the Committee) shall, in its
absolute discretion, establish such rules and procedures as it deems appropriate
for such elections and for payment in Restricted Stock or Restricted Stock
Units.

8. PERFORMANCE AWARDS

8.1. Grants. Performance Awards in the form of Performance Shares or Performance
Units, as determined by the Committee in its sole discretion, may be granted
hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under this Plan. The performance goals to be achieved
for each Performance Period shall be conclusively determined by the Committee
and shall be based upon the criteria set forth in Section 8.5.

8.2. Award Agreements. The terms of any Performance Award granted under this
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with this Plan. If a
Performance Award has Dividend Equivalents, provision for such shall be
contained in the applicable Award Agreement. The terms of Performance Awards
need not be the same with respect to each Participant.

8.3. Payment. Except as provided in Article 11 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period. Performance Awards may be paid in Shares, cash,
other property, or any combination thereof, in the sole discretion of the
Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code. The amount of the Award to be distributed shall be
conclusively determined by the Committee.

8.4. Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee prior to the grant of each Performance Award and shall be
subject to the following terms and conditions:

(a) The Committee shall establish the objective performance goals for the
earning of Performance Awards based on a Performance Period applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable Performance Period or at such later date as permitted under
Section 162(m) of the Code and while the outcome of the Performance goals are
substantially uncertain. Each grant may specify in respect of such performance
goals a minimum acceptable level of achievement and may set forth a formula for
determining the number of Performance Shares or Performance Units that will be
earned if performance is at or above the minimum or threshold level or levels,
or is at or above the target level or levels, but falls short of maximum
achievement of the specified performance goals. At the expiration of the
applicable Performance Period, the Committee shall determine the extent to which
the performance goals established pursuant to Section 8.5 are achieved and the
percentage of each Performance Award that has been earned.

(b) Unless otherwise determined by the Committee at the time of grant, amounts
equal to any dividends declared during the Performance Period with respect to
the number of shares of Common Stock covered by a Performance Share will not be
paid to the Participant.

8.5. Performance Criteria. If the Committee determines that a Restricted Stock
Award, a Restricted Stock Unit, a Performance Award or an Other Share-Based
Award is intended to be subject to this Article 8, the lapsing of restrictions
thereon and the distribution of cash, Shares or other property pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Committee, which shall be based on the
attainment of specified levels of one or any combination of the following:
(a) earnings per share; (b) operating income (before or after taxes); (c) net
income (before or after taxes); (d) net sales; (e) cash flow; (f) gross profit;
(g) gross profit return on investment; (h) gross margin return on investment;
(i) gross margin; (j) working capital; (k) earnings before interest and taxes;
(l) earnings before interest, tax, depreciation and amortization; (m) return on
equity; (n) return on assets; (o) return on capital; (p) return on invested
capital; (q) net



--------------------------------------------------------------------------------

revenues; (r) gross revenues; (s) revenue growth or product revenue growth;
(t) total shareholder return; (u) appreciation in and/or maintenance of the
Company’s market capitalization; (v) cash flow or cash flow per share (before or
after dividends); (w) economic value added; (x) the fair market value of the
shares of the Company’s Common Stock; (y) the growth in the value of an
investment in the Company’s Common Stock assuming the reinvestment of
dividends; (z) reduction in expenses or improvement in or attainment of expense
levels or working capital levels; (aa) financing and other capital raising
transactions; (bb) debt reductions; (cc) regulatory achievements (including
submitting or filing applications or other documents with regulatory
authorities, having any such applications or other documents accepted for review
by the applicable regulatory authority or receiving approval of any such
applications or other documents); or (dd) strategic partnerships or transactions
(including in-licensing and out-licensing of intellectual property). Such
performance goals also may be based solely by reference to the Company’s
performance or the performance of a Subsidiary, division, business segment or
business unit of the Company, or based upon the relative performance of other
companies or upon comparisons of any of the indicators of performance relative
to other companies. The Committee may also exclude charges related to an event
or occurrence which the Committee determines should appropriately be excluded,
including: (A) restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring charges; (B) an event either not directly related
to the operations of the Company or not within the reasonable control of the
Company’s management; or (C) the cumulative effects of tax or accounting changes
in accordance with U.S. generally accepted accounting principles. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, and the regulations thereunder.

8.6. Adjustment and Restrictions. Notwithstanding any provision of this Plan
(other than Article 11), with respect to any Performance Award, the Committee
may adjust downwards, but not upwards, the amount payable pursuant to such
Award, and the Committee may not waive the achievement of the applicable
performance goals, except in the case of the death or disability of the
Participant or as otherwise determined by the Committee in special
circumstances. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

9. OTHER SHARE-BASED AWARDS

9.1. Grants. The Committee, in its sole discretion, is authorized to grant to
Participants, other Awards of Shares and other Awards that are valued in whole
or in part by reference to, or are otherwise based on, Shares or other property
(“Other Share-Based Awards”), that are payable in, valued in whole or in part by
reference to, or otherwise based on or related to shares of Common Stock,
including, but not limited to, shares of Common Stock awarded purely as a bonus
and not subject to any restrictions or conditions, shares of Common Stock in
payment of the amounts due under an incentive or performance plan sponsored or
maintained by the Company or an Affiliate, performance units, dividend
equivalent units, stock equivalent units, restricted stock units and deferred
stock units. To the extent permitted by law, the Committee may, in its sole
discretion, permit Participants to defer all or a portion of their cash
compensation in the form of Other Share-Based Awards granted under the Plan,
subject to the terms and conditions of any deferred compensation arrangement
established by the Company, which shall be intended to comply with Section 409A
of the Code. Other Stock-Based Awards may be granted either alone or in addition
to or in tandem with other Awards granted under the Plan. Other Share-Based
Awards may be subject to vesting restrictions imposed by the Committee covering
a period of time specified by the Committee. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the
issuance of Other Share-Based Awards.

9.2. Award Agreements. The terms of Other Share-Based Awards granted under this
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with this Plan. The
terms of such Awards need not be the same with respect to each Participant.
Unless otherwise determined by the Committee at the time of Award, subject to
the provisions of the Award agreement and the Plan, the recipient of an
Other-Share Based Award shall not be entitled to receive, currently or on a
deferred basis, dividends or dividend equivalents with respect to the number of
shares of Common Stock covered by the Award. Any Other Share-Based Award and any
Shares covered by any such Award shall vest or be forfeited to the extent so
provided in the Award Agreement, as determined by the Committee, in its sole
discretion. Notwithstanding the provisions of this Section, Dividend Equivalents
and any property (other than cash) distributed as a dividend or otherwise with
respect to the number of Shares covered by a Other Share-Based Award that vests
based on achievement of performance goals shall be subject to restrictions and
risk of forfeiture to the same extent as the Shares covered by a Other
Share-Based Award with respect to which such cash, Shares or other property has
been distributed.



--------------------------------------------------------------------------------

9.3. Payment. Except as may be provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Committee. Other Share-Based Awards may be paid in
a lump sum or in installments or, in accordance with procedures established by
the Committee, on a deferred basis subject to the requirements of Section 409A
of the Code.

10. EFFECTIVENESS OF PLAN; TERMINATION OF AWARDS

10.1. Effective Date and Termination of Plan. The Plan shall be effective on the
date of the approval of the Plan by the holders of the shares entitled to vote
at a duly constituted meeting of the stockholders of the Company, which approval
shall be obtained within 12 months of the date this Plan is approved by the
Board. The Plan shall be null and void and of no effect if the foregoing
condition is not fulfilled and in such event each Award shall, notwithstanding
any of the preceding provisions of the Plan, be null and void and of no effect.
Awards may be granted under the Plan at any time and from time to time on or
prior to the tenth anniversary of the effective date of the Plan, on which date
the Plan will expire except as to Awards then outstanding under the Plan. Such
outstanding Awards shall remain in effect until they have been exercised or
terminated, or have expired.

10.2. Termination of Awards. The Committee shall determine and set forth in each
Award Agreement whether any Awards granted in such Award Agreement will continue
to be exercisable, and the terms of such exercise, on and after the date that a
Participant ceases to be employed by or to provide services to the Company or
any Subsidiary (including as a Director or Consultant), whether by reason of
death, disability, voluntary or involuntary termination of employment or
services, or otherwise. The date of termination of a Participant’s employment or
services will be determined by the Committee, which determination will be final.
Unless otherwise determined by the Committee at the time of grant, the following
provisions shall apply.

(a) Rules Applicable to Options and Stock Appreciation Rights. Unless otherwise
provided in an Award Agreement, as may be determined by the Committee at grant
(or, if no rights of the Participant are reduced, thereafter):

(i) Termination by Reason of Death, Disability or Retirement. If a Participant’s
Termination is by reason of death or Disability, all Options or Stock
Appreciation Rights that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant (or, in the case of death, by the legal representative of the
Participant’s estate) at any time within a one-year period from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options or Stock Appreciation Rights; provided, however, if the
Participant dies within such exercise period, all unexercised Stock Options or
Stock Appreciation Rights held by such Participant shall thereafter be
exercisable, to the extent to which they were exercisable at the time of death,
for a period of one year from the date of such death, but in no event beyond the
expiration of the stated term of such Options or Stock Appreciation Rights.

(ii) Termination Without Cause. If a Participant’s Termination is a termination
without Cause, all Options or Stock Appreciation Rights that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant at any time within a period of
90 days from the date of such Termination, but in no event beyond the expiration
of the stated term of such Options or Stock Appreciation Rights.

(iii) Termination for Cause. If a Participant’s Termination: (1) is for Cause;
or (2) is a voluntary Termination by the Participant after the occurrence of an
event that would be grounds for a Termination for Cause, all Options or Stock
Appreciation Rights, whether vested or not vested, that are held by such
Participant shall thereupon terminate and expire as of the date of such
Termination.

(iv) Unvested Options and Stock Appreciation Rights. Options or Stock
Appreciation Rights that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

(b) Rules Applicable to Restricted Stock, Restricted Stock Units Performance
Awards and Other Stock-Based Awards. Unless otherwise provided in an Award
Agreement, as may be determined by the Committee at grant or thereafter, upon a
Participant’s Termination for any reason: (i) with respect to Restricted Stock
Awards or Restricted Stock Unit Awards subject to vesting, (A) in the event a
Participant who is an Employee ceases to be employed with



--------------------------------------------------------------------------------

the consent of the Committee or upon the Participant’s death or Disability
before the end of a vesting period subject only to continued service with the
Company or a Subsidiary, the number of Shares subject to the Restricted Stock
Award or Restricted Stock Unit Award that shall vest shall be determined by the
Committee; and (B) in the event the Participant ceases to be employed for any
other reason, all Shares subject to the Restricted Stock Award or Restricted
Stock Unit Award which are still unvested shall be forfeited; and (ii) any
unvested Performance Awards or Other Stock-Based Awards shall be forfeited.

10.3. Cancellation of Award; Forfeiture of Gain. Notwithstanding anything to the
contrary contained herein, an Award Agreement may provide that the Award shall
be canceled if the Participant, without the consent of the Company, while
employed by the Company or any Subsidiary or after termination of such
employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary
(including conduct contributing to any financial restatements or financial
irregularities), as determined by the Committee in its sole discretion. The
Committee may provide in an Award Agreement that if within the time period
specified in the Agreement the Participant establishes a relationship with a
competitor or engages in an activity referred to in the preceding sentence, the
Participant will forfeit any gain realized on the vesting or exercise of the
Award and must repay such gain to the Company.

11. CHANGE IN CONTROL PROVISIONS

11.1. Impact on Certain Awards. Award Agreements may provide that in the event
of a Change in Control of the Company (as defined in Section 11.3): (i) Options
and Stock Appreciation Rights outstanding as of the date of the Change in
Control shall be cancelled and terminated without payment if the Fair Market
Value of one Share as of the date of the Change in Control is less than the per
Share Option exercise price or Stock Appreciation Right grant price, and
(ii) all Performance Awards shall be (x) considered to be earned and payable
based on achievement of performance goals or based on target performance (either
in full or pro rata based on the portion of Performance Period completed as of
the date of the Change in Control), and any limitations or other restrictions
shall lapse and such Performance Awards shall be immediately settled or
distributed or (y) converted into Restricted Stock or Restricted Stock Unit
Awards based on achievement of performance goals or based on target performance
(either in full or pro rata based on the portion of Performance Period completed
as of the date of the Change in Control) that are subject to Section 11.2.

11.2. Assumption or Substitution of Certain Awards. (a) Unless otherwise
provided in an Award Agreement, in the event of a Change in Control of the
Company in which the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award (or in which the Company is the ultimate parent
corporation and continues the Award), if a Participant’s employment or service
as a Director with such successor company (or the Company) or a subsidiary
thereof terminates within 24 months following such Change in Control (or such
other period set forth in the Award Agreement, including prior thereto if
applicable) and under the circumstances specified in the Award Agreement:
(i) Options and Stock Appreciation Rights outstanding as of the date of such
termination of employment will immediately vest, become fully exercisable, and
may thereafter be exercised for 24 months (or the period of time set forth in
the Award Agreement), (ii) the restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units outstanding as of the
date of such termination of employment shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, limitations and
other conditions applicable to any Other Share-Based Awards or any other Awards
shall lapse, and such Other Share-Based Awards or such other Awards shall become
free of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant. For the purposes of this
Section 11.2, an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award shall be considered
assumed or substituted for if following the Change in Control the Award confers
the right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change in Control by holders of Shares for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon



--------------------------------------------------------------------------------

the exercise or vesting of an Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award, for each Share
subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per Share consideration received
by holders of Shares in the transaction constituting a Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding.

(b) Unless otherwise provided in an Award Agreement, in the event of a Change in
Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and does not continue the Award), then
immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) shall immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, other
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards that are not assumed or substituted for (or continued) shall
lapse, and such Other Share-Based Awards or such other Awards shall become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.

(c) The Committee, in its discretion, may determine that, upon the occurrence of
a Change in Control of the Company, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and/or that each Participant shall receive, with respect to
each Share subject to such Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per Share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.

11.3. Change in Control. For purposes of this Plan, unless otherwise provided in
an Award Agreement, Change in Control means the occurrence of any one of the
following events after the date of approval of this Plan by the Board:

(a) Over a period of 24 consecutive months or less, there is a change in the
composition of the Board such that a majority of the Board (rounded up to the
next whole number, if a fraction) ceases, by reason of one or more proxy
contests for the election of Board members, to be composed of individuals who
either: (i) have been Board members continuously since the beginning of that
period; or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in the
preceding clause (i) who were still in office at the time that election or
nomination was approved by the Board; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be deemed to satisfy the criteria described in
the preceding clause (ii);

(b) Any person or group of persons (within the meaning of Section 13(d)(3) of
the Exchange Act) directly or indirectly acquires beneficial ownership
(determined pursuant to Rule 13d-3 promulgated under the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities, other than: (i) the Company or any
corporation, partnership, limited liability company, business trust, or other
entity that is an Affiliate of the Company; (ii) an employee benefit plan of the
Company or an Affiliate; (iii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or an Affiliate; or (iv) an
underwriter temporarily holding securities pursuant to an offering of such
securities;

(c) The consummation of a merger or consolidation of the Company with or into
another person or the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions that requires the approval
of the Company’s stockholders, whether for such transaction or the issuance of
securities in such transaction (a “Business Combination”), unless in connection
with such Business Combination securities possessing more than 50% of the total
combined voting power of the survivor’s or acquiror’s outstanding securities (or
the securities of any parent thereof) are held by a



--------------------------------------------------------------------------------

person or persons who held securities possessing more than 50% of the total
combined voting power of the Company’s outstanding securities (“Voting
Securities”) immediately prior to such Business Combination and such voting
power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among the holders thereof
immediately prior to such Business Combination; or

(d) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Voting Securities as a result of the acquisition of Voting Securities by the
Company which reduces the number of Voting Securities outstanding; provided,
that if after such acquisition by the Company such person becomes the beneficial
owner of additional Voting Securities that increases the percentage of
outstanding Voting Securities beneficially owned by such person, a Change in
Control shall then occur.

12. PROVISIONS WITH GENERAL APPLICABILITY

12.1. Amendment and Termination of this Plan. The Board may, from time to time,
alter, amend, suspend or terminate this Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
the rules and regulations of the principal securities market on which the Shares
are traded; provided that the Board may not amend this Plan in any manner that
would result in noncompliance with Rule 16b-3 of the Exchange Act; and further
provided that the Board may not, without the approval of the Company’s
stockholders, amend this Plan to: (a) increase the number of Shares that may be
the subject of Awards under this Plan (except for adjustments pursuant to
Section 12.2); (b) expand the types of awards available under this Plan;
(c) materially expand the class of persons eligible to participate in this Plan;
(d) amend any provision of Section 5.3 or Section 6.2(a); (e) increase the
maximum permissible term of any Option or Stock Appreciation Right; (f) increase
the Limitations; or (g) or otherwise materially increase the benefits accruing
to Participants under this Plan. The Board may not, without the approval of the
Company’s stockholders, take any other action with respect to an Option or Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal securities exchange on which the Shares are traded,
including a reduction of the exercise price of an Option or the grant price of a
Stock Appreciation Right or the exchange of an Option or Stock Appreciation
Right for cash or another Award. In addition, no amendments to, or termination
of, this Plan shall impair the rights of a Participant in any material respect
under any Award previously granted without such Participant’s consent.

12.2. Changes in Capital Structure. In the event of any: (a) any
reclassification, recapitalization, stock split (including a stock split in the
form of a stock dividend) or reverse stock split; (b) any merger, combination,
consolidation, or other reorganization; (c) any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Shares (whether in the
form of securities, cash (other than regular cash dividends) or property);
(d) any exchange of Shares or other securities of the Company, or any similar,
unusual or extraordinary corporate transaction in respect of the Shares; or
(e) a sale of all or substantially all the business or assets of the Company as
an entirety, then the Committee shall, in such manner, to such extent (if any)
and at such time as it deems appropriate and equitable in the circumstances in
order to preserve, but not increase, the benefits or potential benefits intended
to be made available under the Plan or an outstanding Award: (i) proportionately
adjust any or all of: (A) the number and type of shares of Shares (or other
securities) that thereafter may be made the subject of Awards (including the
specific share limits, maximums and numbers of shares set forth elsewhere in
this Plan); (B) the number, amount and type of shares of Shares (or other
securities or property) subject to any or all outstanding Awards; (C) the grant,
purchase, or exercise price of any or all outstanding Award; (D) the securities,
cash or other property deliverable upon exercise or payment of any outstanding
Awards, or (E) the performance standards applicable to any outstanding
Awards; or (ii) make provision for a cash payment or for the assumption,
substitution or exchange of any or all outstanding share-based Awards or the
cash, securities or property deliverable to the holder of any or all outstanding
share-based Awards, based upon the distribution or consideration payable to
holders of the Shares upon or in respect of such event. Notwithstanding the
foregoing, to the extent possible, all adjustments shall be made in a manner to
avoid: (i) an Award that is not already subject to Section 409A of the Code from
becoming subject to Section 409A of the Code; and (ii) the imposition of
penalties pursuant to Section 409A of the Code. In any of such events, the
Committee may take such action prior to such event to the extent that the
Committee deems the action necessary to permit the Participant to realize the
benefits intended to be conveyed with respect to the underlying shares in the
same manner as is or will be available to stockholders generally. In the case of
any stock split or reverse stock split, if no action is taken by the Committee,
the proportionate adjustments contemplated by clause (i) above shall
nevertheless be made.



--------------------------------------------------------------------------------

12.3. Transferability of Awards. Except as provided below, no Award and no
Shares that have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution, and such Award may be exercised during the life of the
Participant only by the Participant or the Participant’s guardian or legal
representative. To the extent and under such terms and conditions as determined
by the Committee, a Participant may assign or transfer an Award without
consideration (each transferee thereof, a “Permitted Assignee”) to: (i) the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings; (ii) to a trust
for the benefit of one or more of the Participant or the persons referred to in
clause (i); (iii) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (i) are the only
partners, members or shareholders; or (iv) for charitable donations; provided
that such Permitted Assignee shall be bound by and subject to all of the terms
and conditions of this Plan and the Award Agreement relating to the transferred
Award and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of this Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section.

12.4. Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred
consistent with the requirements of Section 409A of the Code. Subject to the
provisions of this Plan and any Award Agreement, the recipient of an Award other
than an Option or Stock Appreciation Right may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, cash, stock
or other property dividends, or cash payments in amounts equivalent to cash,
stock or other property dividends on Shares (“Dividend Equivalents”) with
respect to the number of Shares covered by the Award, as determined by the
Committee, in its sole discretion. The Committee may provide that such amounts
and Dividend Equivalents (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested and may provide that such amounts and
Dividend Equivalents are subject to the same vesting or performance conditions
as the underlying Award. Notwithstanding the foregoing, Dividend Equivalents
credited in connection with an Award that vests based on the achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Award with respect to which such Dividend Equivalents have
been credited.

12.5. Privileges of Stock Ownership. No Participant will have any of the rights
of a stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are restricted stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
restricted stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s original purchase price.

12.6. Custody. To enforce any restrictions on a Participant’s Award, the
Committee may require the Participant to deposit all Award Agreements or
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates.

13. COMPLIANCE MATTERS

13.1. Compliance with Section 409A of the Code. This Plan is intended to comply
and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.



--------------------------------------------------------------------------------

13.2. Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may, in its sole discretion, establish and adopt
written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Exchange Act, as it may deem necessary or proper for the
administration and operation of the Plan and the transaction of business
thereunder.

13.3. Listing and Registration. (a) Each Award shall be subject to the
requirement that if at any time the Committee shall determine, in its
discretion, that the listing, registration, or qualification of such Award, or
any Shares or other property subject thereto, upon any securities exchange or
under any foreign, federal or state securities or other law or regulation, or
the consent or approval of any governmental body or the taking of any other
action to comply with or otherwise with respect to any such law or regulation,
is necessary or desirable as a condition to or in connection with the granting
of such Award or the issue, delivery or purchase of Shares or other property
thereunder, no such Award may be exercised or paid in Shares or other property
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Committee. The holder of the Award will supply the Company
with such certificates, representations and information as the Company shall
request and shall otherwise cooperate with the Company in effecting or obtaining
such listing, registration, qualification, consent, approval or other action. In
the case of persons subject to Section 16 of the Exchange Act, the Committee may
at any time impose any limitations upon the exercise, delivery or payment of any
Award which, in the discretion of the Committee, are necessary or desirable in
order to comply with Section 16 and the rules and regulations thereunder. If the
Company, as part of an offering of securities or otherwise, finds it desirable
or necessary because of foreign, federal or state legal or regulatory
requirements to suspend the period during which Options or Stock Appreciation
Rights may be exercised, the Committee may, in its discretion and without the
holders’ consent, so suspend such period on not less than 15 days prior written
notice to the holders thereof.

(b) At the option of the Committee, the obligation of the Company to issue
Shares to a Participant upon the grant of any Award or exercise of an Option or
other Award, may be conditioned upon obtaining appropriate representations,
warranties, restrictions and agreements of the Participant. Among other
representations, warranties, restrictions and agreements, the Participant may be
required to represent and agree that the purchase or receipt of Shares shall be
for investment, and not with a view to the public resale or distribution
thereof, unless the Shares are registered under the Securities Act and the
issuance and sale of the Shares complies with all other laws, rules and
regulations applicable thereto.

(c) Unless the issuance of such Shares is registered under the Securities Act of
1933, as amended (the “Securities Act”) (and any similar law of a foreign
jurisdiction applicable to the Participant), the Participant shall acknowledge
that the Shares purchased are not registered under the Securities Act (or any
such other law) and may not be sold or otherwise transferred unless the Shares
have been registered under the Securities Act (or any such other law) in
connection with the sale or other transfer thereof, or that counsel satisfactory
to the Company has issued an opinion satisfactory to the Company that the sale
or other transfer of such Shares is exempt from registration under the
Securities Act (or any such other law), and unless said sale or transfer is in
compliance with all other applicable laws, rules and regulations, including all
applicable federal, state and foreign securities laws, rules and regulations.
All certificates for Shares delivered under this Plan pursuant to any Award
shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Shares are then listed, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions. Unless the Shares subject to
an Award are registered under the Securities Act, the certificates representing
such Shares issued shall contain the following legend in substantially the
following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES HAVE NOT BEEN ACQUIRED WITH A VIEW TO DISTRIBUTION OR RESALE, AND
MAY NOT BE SOLD, ASSIGNED, EXCHANGED, MORTGAGED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED OR DISPOSED OF, BY GIFT OR OTHERWISE, OR IN ANY WAY
ENCUMBERED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SHARES UNDER



--------------------------------------------------------------------------------

THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES
LAWS, OR A SATISFACTORY OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT AND UNDER APPLICABLE STATE
SECURITIES LAWS.

14. MISCELLANEOUS

14.1. Award Agreements. Each Award Agreement shall either be: (a) in writing in
a form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf; or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of this Plan.

14.2. Tax Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient,
including amounts from any other sums or property due or to become due from the
Company to the Participant, it will be a condition to the receipt of such
payment or the realization of such benefit that the Participant or such other
person make arrangements satisfactory to the Company for payment of the balance
of such taxes required to be withheld, which arrangements (in the discretion of
the Board) may include relinquishment of a portion of such benefit. If a
Participant’s benefit is to be received in the form of Shares, and such
Participant fails to make arrangements for the payment of tax, the Company may
withhold such Shares having a value equal to the amount required to be withheld.
When a Participant who is subject to Section 16 of the Exchange Act is required
to pay the Company an amount required to be withheld under applicable income and
employment tax laws, the Participant may elect to satisfy the obligation, in
whole or in part, by electing to have withheld, from the shares required to be
delivered to the Participant, Shares having a value equal to the amount required
to be withheld, or by delivering to the Company other Shares held by such
Participant. The Shares used for tax withholding will be valued at an amount
equal to the Fair Market Value per Share of such Shares on the date the benefit
is to be included in Participant’s income. In no event shall the Fair Market
Value per Share of the Shares to be withheld and delivered pursuant to this
Section to satisfy applicable withholding taxes in connection with the benefit
exceed the minimum amount of taxes required to be withheld. Participants shall
also make such arrangements as the Company may require for the payment of any
withholding tax obligation that may arise in connection with the disposition of
Shares acquired upon the exercise of Options.

14.3. No Right of Employment or Service and No Claims to Awards. This Plan is
purely voluntary on the part of the Company, and the continuance of the Plan
shall not be deemed to constitute a contract between the Company and any
Participant, or to be consideration for or a condition of the employment or
service of any Participant. Nothing in this Plan nor the grant of an Award
hereunder shall confer upon any Employee, Director of Consultant the right to
continue in the employment or service of the Company or any Subsidiary or affect
any right that the Company or any Subsidiary may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
this Plan) any such Employee, Director or Consultant at any time for any reason.
No Participant shall have any right to or interest in Awards authorized
hereunder prior to the award thereof to such Participant, and upon such Award
the Participant shall have only such rights and interests as are expressly
provided herein, subject, however, to all applicable provisions of the Company’s
Certificate of Incorporation, as the same may be amended from time to time.
Except as specifically provided by the Committee, the Company shall not be
liable for the loss of existing or potential profit from an Award granted in the
event of termination of an employment or other relationship. No Employee or
Participant shall have any claim to be granted any Award under this Plan, and
there is no obligation for uniformity of treatment of Employees or Participants
under this Plan. In the case of any Employee on an approved leave of absence,
the Committee may make such provisions with respect to continuance of Awards
previously granted while on leave from the employ of the Company or a Subsidiary
as it may deem equitable.

14.4. Substitute Awards. Notwithstanding any other provision of this Plan, the
terms of Substitute Awards may vary from the terms set forth in this Plan to the
extent the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.



--------------------------------------------------------------------------------

14.5. Nature of Payments. All Awards made pursuant to this Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under this Plan constitute a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.

14.6. Other Plans. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

14.7. Severability. If any provision of this Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall: (a) be deemed limited to the extent that
such court of competent jurisdiction deems it lawful, valid and/or enforceable
and as so limited shall remain in full force and effect; and (b) not affect any
other provision of this Plan or part thereof, each of which shall remain in full
force and effect. If the making of any payment or the provision of any other
benefit required under this Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under this Plan, and if the making of any payment in
full or the provision of any other benefit required under this Plan in full
would be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under this Plan.

14.8. Construction. As used in this Plan, the words “include” and “including”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

14.9. Unfunded Status of this Plan. This Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company.

14.10. Governing Law. This Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.

14.11. Foreign Employees. Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

14.12. No Registration Rights; No Right to Settle in Cash. The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the U.S. Securities and Exchange Commission “SEC”)) any of:
(a) the offer or issuance of any Award; (b) any Shares issuable upon the
exercise of any Award; or (c) the sale of any Shares issued upon exercise of any
Award, regardless of whether the Company in fact undertakes to register any of
the foregoing. In particular, in the event that any of (x) any offer or issuance
of any Award, (y) any Shares issuable upon exercise of any Award, or (z) the
sale of any Shares issued upon exercise of any Award are not registered with any
governmental body or organization (including, without limitation, the SEC), the
Company will not under any circumstance be required to settle its obligations,
if any, under this Plan in cash.

14.13. Captions. The captions in this Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

14.14. Notices. Any notice to be given to the Company pursuant to the provisions
of this Plan shall be addressed to the Company in care of its Secretary (or such
other person as the Company may designate from time to time) at its principal
executive office, and any notice to be given to a Participant shall be delivered
personally or addressed to him or her at the address given beneath his or her
signature on his or her Award Agreement, or at such other address as such
Participant or his or her permitted transferee (upon the permitted transfer) may
hereafter



--------------------------------------------------------------------------------

designate in writing to the Company. Any such notice shall be deemed duly given
on the date and at the time delivered via hand delivery, courier or recognized
overnight delivery service or, if sent via telecopier, on the date and at the
time telecopied with confirmation of delivery or, if mailed, on the date five
(5) days after the date of the mailing (which shall be by regular, registered or
certified mail). Delivery of a notice by telecopy (with confirmation) shall be
permitted and shall be considered delivery of a notice notwithstanding that it
is not an original that is received. It shall be the obligation of each
Participant and each permitted transferee to provide the Secretary of the
Company, by letter mailed as provided herein, with written notice of his or her
direct mailing address.